 1                                                                        O
 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                WESTERN DIVISION
11
     KAZI A. RASHID,                     No. CV 2:18-cv-05110-ODW(KLSx)
12
              Plaintiff,                 ORDER GRANTING EX PARTE
13                                       APPLICATION STAYING THE CASE
                     v.                  DUE TO THE LAPSE OF
14                                       APPROPRIATIONS [12]
     UNITED STATES OF AMERICA,
15
              Defendant.                 Honorable Otis D. Wright II,
16                                       United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28
 1         The Court, having considered Defendant’s ex parte application for a stay of the
 2   entire case due to the lapse of appropriations to the Department of Justice (“Department”),
 3   hereby GRANTS Defendant’s request. Accordingly, this action is stayed until funding for
 4   the Department is restored.
 5

 6   IT IS SO ORDERED.
 7

 8   January 3, 2019                             ___________________________________
 9                                                      OTIS D. WRIGHT, II
                                                  UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
